Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “A Vibrational Sensing System for Sensing a Growth Degree of a Fruit Crop”. Correction is required. See MPEP § 608.01(b). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 & 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claims than the abstract idea itself (See MPEP 2106 (I)). These Claims are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)[hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 56/826 U. S. (2012) [hereinafter “Mayo”].  The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.  The 35 USC 101 analysis below is based on the guidance found in the Federal Register vol. 79, No. 241. pp. 74718-74733 (the “Guidance”).  The Guidance analysis is Mayo Test).  Third, determine whether the claim contains something significantly more than the abstract idea (Step 2B of the Guidance; Part/Step 1 of the Mayo Test). 

Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under step 1 of the Guidance analysis, the Claims belong to the statutory class of a machine (device of Claims 1-7 & 9) and a process (method of Claim 8).

Eligibility Step 2a: Whether a Claim is Directed to a Judicial Exception (MPEP 2106.04)
Step 2a is two prong analysis:
(1) Prong One Asks:  Does the claim recite an abstract idea?
Claims 1-5 & 7-9 pertain to a judicial exception such as explained in MPEP 2106.04(a)(2) Concepts and The Courts Have Identified as Abstract Ideas.
MPEP 2106.04(a)(2)(III) "AN IDEA 'OF ITSELF'"
This exclusion has recently been reaffirmed by the Supreme Court in the Alice Corp. decision.  Recent Federal Circuit cases have further found that collecting information, analyzing it, and displaying certain results of the collection and analysis are directed to a composite of abstract ideas under step 2A of the guidance (Part/Step 1 of the Mayo test). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). In Electric Power Group, the Federal Circuit explained that concepts of collecting and analyzing information fall within the "realm of abstract ideas" because information is intangible.
With regard to the instant case and as cited in MPEP 2106.04(a)(2)(III)(b) "AN IDEA 'OF ITSELF'"  the following similar cases to Applicant’s claimed invention are also directed to organizing, collecting, monitoring, comparing and analyzing data:
collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1947 (Fed. Cir. 2017);  
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016);
creating an index, and using that index to search for and retrieve data, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327, 121 USPQ2d 1928, 1936 (Fed. Cir. 2017);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350-51, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014);
And the additional non-precedential case cited in the Subject Matter Eligibility Guidance of court decisions dated March 14, 2018.
collecting, organizing and analyzing sensor data, TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016) 

MPEP 2106.04(a)(2)(IV). “MATHEMATICAL RELATIONSHIPS/FORMULAS”
The phrase "mathematical relationships/formulas" is used to describe mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations. The courts have used the term "algorithm" to refer to both mathematical procedures and mathematical formulas, including:  procedures for converting data.  

With regard to the instant case and as cited in MPEP 2106.04(a)(2)(IV) " MATHEMATICAL RELATIONSHIPS/FORMULAS "  the following similar cases to Applicant’s claimed invention are also directed to comparing and correlating data using mathematical relationships:
identifying a concept relating to a mathematical relationship or formula as a judicial exception is Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981). 
correlating data using existing information, manipulating the data using mathematical formulas, and organizing this information into a new form Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 111 USPQ2d 1717 (Fed. Cir. 2014); 
an algorithm for converting binary coded decimal to pure binary, Benson, 409 U.S. at 64, 175 USPQ at 674; 
a formula for computing an alarm limit, Flook, 437 U.S. at 585, 198 USPQ at 195; 
a mathematical formula for hedging, Bilski, 561 U.S. at 599, 95 USPQ2d at 1004-05. 
an algorithm for calculating parameters indicating an abnormal condition, In re Grams, 888 F.2d 835, 836, 12 USPQ2d 1824, 1825 (Fed. Cir. 1989);  
calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982). 
 
Regarding Applicant's claimed invention:
Claim 1 is an apparatus claim reciting the abstract steps of:
sensing a growth degree of a fruit of an agricultural crop (abstract step of collecting and manipulating data).
transmit vibration information related to the vibration of the agricultural crop (abstract step of collecting and manipulating data). 
sensing vibration of the agricultural crop caused by the vibration applied to the agricultural crop (abstract step of collecting and manipulating data).
applying vibration to the agricultural crop (abstract step of collecting and manipulating data).
identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received (abstract step of collecting and organizing data using comparison and mathematical correlation and computation).
determining the growth degree of the fruit of the agricultural crop based on the identified resonance frequency. (collecting and organizing data using comparison and mathematical correlation and computation).

Claim 8 
sensing a growth degree of a fruit of an agricultural crop (abstract step of collecting and manipulating data).
transmitting, by the processor, drive signals to at least one vibration device and at least one sensor (abstract step of collecting and manipulating data).
driving the at least one vibration device to apply vibration to the agricultural crop and driving the at least one sensor to sense vibration of the agricultural crop caused by the vibration applied to the agricultural crop (abstract step of collecting and manipulating data).
receiving, by the processor, vibration information related to the vibration of the agricultural crop from the at least one sensor (abstract step of collecting and manipulating data).
identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received (abstract step of collecting and organizing data using comparison and mathematical correlation and computation).
determining the growth degree of the fruit of the agricultural crop based on the identified resonance frequency. (collecting and organizing data using comparison and mathematical correlation and computation).

Claim 9 is an apparatus claim reciting the abstract idea using generic elements for determining the direction and amplitude of a force applied to a system to:
sensing a growth degree of a fruit of an agricultural crop (abstract step of collecting and manipulating data).
transmitting drive signals to at least one vibration device and at least one sensor each attached to a stem of the agricultural crop for driving the at least one vibration device to apply vibration to the agricultural crop and driving the at least one sensor (abstract step of collecting and manipulating data). 
applying vibration to the agricultural crop (abstract step of collecting and manipulating data).
identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received (abstract step of collecting and organizing data using comparison and mathematical correlation and computation).
determining the growth degree of the fruit of the agricultural crop based on the identified resonance frequency. (collecting and organizing data using comparison and mathematical correlation and computation).


Dependent Claims 2-5 & 7 when analyzed together with their base claims are held to be patent ineligible under 35 U.S.C. 101, because the additional recited limitations fails to establish the claims are not directed to an abstract idea without significantly more than the abstract idea itself.  

Claims 2-5 simply expand the abstract idea of Claim 1 and does not add significantly more by adding mathematical correlations and additional determinations to further the abstract concept. 
Claim 2. determination for growth of the fruit of the agricultural crop contains determination for a harvest time for the fruit of the agricultural crop (abstract step of collecting and organizing data using comparison and mathematical correlation and computation).
Claim 3. determining that the fruit of the agricultural crop has grown to a size to be harvested (mathematical correlation)
Claim 4. sensing system uses the vibration device (data collection) identifying the resonance frequency of the vibration of the agricultural crop at a predetermined cycle (data correlation) and determines that a problem has Page 35 - ENGLISH TRANSLATION OF APPLICATION; Docket No. AMP20303PCTUSoccurred in growth of the fruit of the agricultural crop (mathematical correlation).
Claim 5. transmits determination for the growth of the agricultural crop to a user device (data collection).
Claim 7. (intended use)


(2) Prong Two Asks: Does the claim recite additional elements that integrate the judicial exception into a practical application?

Claims 1-5 & 7-9 do not recite additional elements that integrate the judicial exception into practical application.  The vibration device, sensors, computing device, processor and memory are cited at their highest level of established tools to perform their generic functions in support of the abstract concepts of an idea onto itself, data collection and mathematical correlation. The use of these generic element in support of the abstract concept is established as evidenced in FR 2762094 and the WO 2019031181.

Claims 1-5 & 7-9 cite elements that are not substantial beyond the intended use of the device and process. 



Eligibility Step 2B: Whether a Claim Amounts to Significantly More (MPEP 2106.05)
In the analysis of step 3 of the Guidance (Part/Step 2 of Mayo), the Claims when analyzed as a whole do not recite elements "significantly more" than just the abstract idea itself, and are comparable to items discussed in the cases mentioned above or are well-understood, routine, and conventional within the relevant art without providing elements or steps directed to the following guidance of significantly more:
2106.05(a)    Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
2106.05(b)    Particular Machine 
2106.05(c)    Particular Transformation
2106.05(d)    Well-Understood, Routine, Conventional Activity
2106.05(e)    Other Meaningful Limitations
2106.05(f)     Mere Instructions To Apply An Exception
2106.05(g)    Insignificant Extra-Solution Activity 
2106.05(h)    Field of Use and Technological Environment


Claims 1-5 & 7-9 cite vibration device, sensors, computing device, processor and memory which are not significantly more than generic devices for performing the abstract concepts of data collection and mathematical correlation. The claimed elements do not provide a special arrangement or in combination a special function that is substantially more than the abstract concepts.  
The instant application is similar to the cases using generic sensors performing data collecting and processors performing analysis as cited in the cases TDE Petroleum Data Solutions v. AKM Enterprise and Electric Power Group, LLC v. Alstom.  The cases were determined by the courts as pre-solution data gathering steps for use in the abstract determination and are therefore not significantly more than the abstract concept. The steps and elements of a transducer performing ultrasonic measurement of a material and a processor to collect, compare and analyze the data 

Claims 1-5 & 7-9 as a whole do not confine the claims to a particular useful application of the abstract idea, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea (see MPEP 2105.05(II)). 

Examiner recommends Applicant cite additional structure and arrangement of the elements on the stem.  Claim 6 provides such structure and arrangement of the elements that is significantly more than the abstract idea of sensing a growth degree of a fruit of an agricultural crop.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 cites the limitation “the agricultural crop is a fruit vegetable or a fruit-like vegetable”, which is unclear as to what a “fruit vegetable” or with even less clarity a “fruit-like vegetable” requires.  The claimed agricultural crop is not distinctly cited as a fruit crop or a 

Claim 7 cites the limitation “cultivated by a training method”, which is unclear as to what is required structurally required for the training method.  Examiner recommends the term be removed as the method of cultivating does not seem to be relevant to the monitoring by the claimed device.

Claims 1 & 8-9 cite “a growth degree” without any clarity provided to what levels of “degree” are required for crop growth.  It seems the growth degree are degrees of increased mass of the monitored fruit [PGPUB 0095].
All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 1-2 & 5-9 are rejected under 35 U.S.C. 102a (1) & (2) as being anticipated by Jory (FR2762094: “Jory” Translation provided for citations).

Claim 1. Jory discloses a sensing system (Fig. 1: sensor 1 and processing and charging block 2)  for sensing  (Fig. 1: sensor 1) a growth degree of a fruit of an agricultural crop [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits], comprising: at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) attached to a stem of the agricultural crop  [Page 1 lines 17-20 i.e. branch of banana crop] for applying vibration to the agricultural crop [Page 1: lines 1-13: natural process of ripening of fruits on the tree, by the simultaneous observation of the resonance frequency of the branch and of external climatic variables, in order to offer the farmer the more opportune for carrying out certain manipulations during maturation, and in particular the picking operation]; at least one sensor (Fig. 1: sensor 1) attached to the stem of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop]  for sensing vibration [Page 6 lines 102-108] of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] caused by the vibration applied [Page 6 lines 102-108:  Each session of measurement of the mechanical impedance of the branch supporting the fruit consists of rotating the unbalanced rotor at a rapidly increasing speed, following an angular acceleration of 0.5 rad.s-2, up to 80% of the speed corresponding to the last observed resonance frequency. Then the angular acceleration is reduced to 0.02 rad.s-2, so as to observe the passage through a maximum amplitude of the periodic signal coming from the accelerometer] to the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] from the vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) to transmit vibration information related to the vibration [Page 6 lines 102-108] of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop]; and a computing device for identifying one local maximum value among a plurality of local maximum values in a frequency spectrum  [Page 2 lines 58-66:  A "sensor box" (1) essentially comprises an accelerometer (14) making it possible to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16] obtained from the vibration information  [Page 2 lines 58-66:  A "sensor box" (1) essentially comprises an accelerometer (14) making it possible to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16]  received from the at least one sensor  (Fig. 1: sensor 1) as a resonance frequency of the vibration [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits] of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop]  to determine the growth degree of the fruit  [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits] of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] based on the identified resonance frequency [Page 6 lines 108-115:  Since the kinetics of evolution of the mass of fruits during their maturation on the tree usually follows a strictly increasing law, the resonance frequency of the tree branch should follow a strictly decreasing law. Practically, it is preferable to slightly exceed (by about 5%) the last resonance frequency observed before reversing the direction of the search since the fruits can sometimes undergo water stress and the structure of the tree can undergo physiological changes influencing its stiffness].

Claim 2. Dependent on the sensing system as claimed in claim 1. Jory further discloses a determination for growth of the fruit  [Page 1 lines 17-20 for observing the ripening of fruits of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] contains determination for a harvest time [Page 1 lines 17-23:  The system is particularly suitable for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits.  Improving the quality of the product at the time of its final marketing requires a deepening of scientific knowledge making it possible to define in particular the optimal moment of picking according to the constraints dictated by the "post-harvest processing - transport - distribution" sector] for the fruit of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop].

Claim 5. Dependent on the sensing system as claimed in claim 1. Jory further discloses the computing device transmits determination for the growth [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits], of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] to a user device [Page 5 lines 157-160: The processor has the possibility of transmitting the data which it has acquired and synthesized thanks to a communication port (64) equipped with an airborne transmitter (40)].  
Claim 6. Dependent on the sensing system as claimed in claim 1. Jory further discloses the fruit of the agricultural crop fruits [Page 1 lines 17-20 i.e. branch of banana crop] at a point located between a point of the stem of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] to which the at least one sensor (Fig. 1: sensor 1) is attached and a point to which the at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) is attached [Page 1 lines 15-19:  the resonance frequency of the branch and of external climatic variables, in order to offer the farmer the more opportune for carrying out certain manipulations during maturation, and in particular the picking operation. 17 The system is particularly suitable for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits].

Claim 7. Dependent on the sensing system as claimed in claim 1. Jory further discloses the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] is a fruit vegetable or a fruit-like vegetable [Page 1 lines 17-20 i.e. branch of banana crop] cultivated by a training method [Page 1 lines 15-19:  the resonance frequency of the branch and of external climatic variables, in order to offer the farmer the more opportune for carrying out certain manipulations during maturation, and in particular the picking operation. 17 The system is particularly suitable for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits].

Claim 8. Jory discloses a sensing method performed by a sensing system (Fig. 1: sensor 1 and charger with processor 2) containing a computing device (Fig. 4: circuit board) including a processor (Fig. 4: processor 60) for sensing a growth degree  [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits], of a fruit of an agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop], comprising: transmitting [Page 3 lines 83-88: The processor (60) chosen is a micro-controller which has inside its casing all the peripherals and ports necessary for this application. The analog signals from the sensors of the climatic variables and from the by the processor (Fig. 4: processor 60), drive signals to at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) [Page 3 lines 83-88] and at least one sensor (Fig. 1: sensor 1) each attached to a stem of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] for driving [Page 3 lines 83-88] the at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) to apply vibration to the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] and driving the at least one sensor (Fig. 1: sensor 1) to sense vibration (Fig. 2: accelerometer 14) of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] caused by the vibration applied to the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] from the at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) [Page2 lines 58-60:  A "sensor box" (1) essentially comprises an accelerometer (14) making it possible to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16), and a processor of the "micro-controller" type (60) which periodically rotates the motor,]; receiving, by the processor (Fig. 4: processor 60), vibration information related to the vibration values  [Page 2 lines 58-66] of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] from the at least one sensor  (Fig. 1: sensor 1); identifying, by the processor (Fig. 4: processor 60), one local maximum value among a plurality of local maximum values  [Page 2 lines 58-66:  A "sensor box" (1) essentially comprises an accelerometer (14) making it possible to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16], in a frequency spectrum  [Page 2 lines 58-66:  A "sensor box" (1) essentially comprises an accelerometer (14) making it possible to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16], obtained from the vibration information received [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits] from the at least one sensor  (Fig. 1: sensor 1) as a resonance frequency  [Page 5 lines 58-63:  automatically acquires measurements, interprets the kinetics of evolution of the resonance frequency as well as of the phase shift] of the vibration of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop]; and determining [Page 3 lines 92-97:  The motor (15) driving the unbalanced rotor (16) (also "dial-disc") is, according to a preferred embodiment, of the "step by step" type and controlled in two phases (32, 33) by two channels of the logic output port (65) of the microcontroller and two bridges (34, 35) of power transistors. The unbalance is produced by a weight of 20 g placed 30 mm from the axis of the rotor and therefore requires a motor torque at least equal to 6 mN.m.], by the processor (Fig. 4: processor 60), the growth degree of the fruit  [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits], of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] based on the identified resonance frequency [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits].  

Claim 9. Jory discloses a non-transitory computer readable medium [Page 4 lines 143-153: These pointers and criteria are grouped together to form a structure, called "criteria set", defined for a production site, a given variety of processed product, specific characteristics sought on the finished product. In order to allow the farmer to globally change the parameterization when one of the preceding elements varies, fifteen "criteria sets" can be saved in the non-volatile memory  storing computer readable instructions [Page 4 lines 143-153: These pointers and criteria are grouped together to form a structure, called "criteria set", defined for a production site, a given variety of processed product, specific characteristics sought on the finished product… non-volatile memory of the processor executed by a computing device (Fig. 4: printed circuit board) including a processor (Fig. 4: processor 60), for sensing a growth degree of a fruit  [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits], of an agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop], wherein the computer readable instructions [Page 4 lines 141-153] comprise: an instruction for transmitting drive signals [Page 2 lines 92-101] to at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) and at least one sensor  (Fig. 1: sensor 1) each attached to a stem of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] for driving the at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) to apply vibration to the agricultural crop [Page 2 lines 92-101: i.e. branch of banana crop] and driving the at least one sensor (Fig. 1: sensor 1) to sense vibration (Fig. 2: accelerometer 14) of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] caused by the vibration applied to the agricultural crop [Page 1 lines 17-20 i.e. The motor (15) driving the unbalanced rotor (16) (also "dial-disc") is, according to a preferred embodiment, of the "step by step" type and controlled in two phases (32, 33) by two channels of the logic output port (65) of the microcontroller] from the at least one vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")) [Page 6 lines 102-108:  Each session of measurement of the mechanical impedance of the branch supporting the fruit consists of rotating the unbalanced rotor at a rapidly increasing speed, following an angular acceleration of 0.5 rad.s-2, up to 80% of the speed corresponding to the last observed resonance frequency. Then the angular acceleration is reduced to 0.02 rad.s-2, so as to ; an instruction for receiving vibration information related to the vibration of the agricultural crop [Page 2 lines 58-66: A "sensor box" (1) essentially comprises an accelerometer (14) making it possible to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16), and a processor of the "micro-controller" type (60)] from the at least one sensor (Fig. 1: sensor 1); an instruction for identifying one local maximum value among a plurality of local maximum values in a frequency spectrum  [Page 2 lines 58-66:  A "sensor box" (1) essentially comprises an accelerometer (14) making it possible to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16]  obtained from the vibration information  [Page 2 lines 58-66:  to detect the maximum amplitude of the vertical component of the oscillations of the branch, a motor (I 5) driving an unbalanced rotor (16], received from the at least one sensor  (Fig. 1: sensor 1) as a resonance frequency [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits],  of the vibration of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop]; and an instruction for determining the growth degree of the fruit  [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits], of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] based on the identified resonance frequency [Page 1 lines 17-20 for observing the ripening of fruits grouped in bunches (in particular bananas) and suspended from a relatively flexible structure so that the mechanical impedance reveals a resonance frequency strongly linked to the mass of the fruits].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jory in view of Liu (US 20110040504; “Liu”).
Claim 3. Dependent on the sensing system as claimed in claim 1. Jory further discloses the computing device (Fig. 4: processor 40) determines that the fruit of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] has grown to a size to be harvested [Page 1 lines 17-20 i.e. branch of banana crop] for applying vibration to the agricultural crop [Page 1: lines 1-13: natural process of ripening of fruits on the tree, by the simultaneous observation of the resonance frequency of the branch and of external climatic variables, in order to offer the farmer the more opportune for carrying out certain manipulations during maturation, and in particular the picking operation] and Jory also discloses  fruit maturation will follow a trend of decreasing resonance frequency but is silent on setting threshold values for the determination [Page 3 lines 108-110: Since the kinetics of evolution of the mass of fruits during their maturation on the tree usually follows a strictly increasing law, the resonance frequency of the tree branch should follow a strictly decreasing law].
Jory does not explicitly disclose: 
the computing device determines that the fruit of the agricultural crop has grown to a size to be harvested when the identified resonance frequency is equal to or less than a predetermined threshold value.
 acceleration data associated with an impulse response signal of a target fruit to an excitation force applied to such a target fruit [Abstract].  Liu further teaches the computing device (Fig. 1: processor 102) [0020] determines that the fruit of the agricultural crop [0007 a fruit maturity determination device includes an actuator configured to apply an excitation force to a target fruit] has grown to a size to be harvested when the identified resonance frequency is equal to or less than a predetermined threshold value [0020  By searching for the largest amplitude in the frequency response for the impulse response signal, the first order resonance frequency may be identified. In operation 208, the level of maturity for the target fruit, as discussed above, may be computed based on the physical properties, such as the mass, and the first order resonance frequency of the target fruit. This computed level of maturity may be further compared against a maturity index (e.g. equal to a maturity index), compiled for one or more species of the target fruit, to generate an output indicating whether the target fruit may be sufficiently ripened to be harvested].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Liu’s resonance processing with comparison to a maturity index of resonance frequencies to determine a harvesting size of the fruit with Jory’s processing of decreasing resonance frequencies of monitored maturing fruit because determining when the resonance has decreased to a determined optimal ripened level of the fruit for harvest improves the quality of the crop product by reducing product loss from under or over ripe harvesting [Liu 0002].  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jory in view of Affeldt (US 5152401; “Affeldt”).
Claim 4. Dependent on the sensing system as claimed in claim 1. Jory further discloses the sensing system (Fig. 1: sensor 1 and charger with processor 2) uses the vibration device (Fig. 1: sensor 1 with the unbalanced rotor (16) (also "dial-disc")), the sensor (Fig. 1: sensor 1 and the computing device (Fig. 4: processor 60) to identify the resonance frequency of the vibration [Page 3 lines 103-108:  speed, following an angular acceleration of 0.5 rad.s-2, up to 80% of the speed corresponding to the last observed resonance frequency. Then the angular acceleration is reduced to 0.02 rad.s-2, so as to observe the passage through a maximum amplitude of the periodic signal coming from the accelerometer] of the agricultural crop [Page 1 lines 17-20 i.e. branch of banana crop] at a predetermined cycle [Page 5 lines 58-63:  automatically acquires measurements, interprets the kinetics of evolution of the resonance frequency as well as of the phase shift].  Jory also discloses modeling of the maturation crop to resonance frequencies [Page 4 lines 141-153] but is silent on setting threshold values.  Specifically, Jory does not explicitly disclose:
the computing device compares the resonance frequency of the vibration of the agricultural crop identified from the vibration information obtained in a previous measurement with the resonance frequency of the vibration of the agricultural crop identified from the vibration information obtained in a current measurement and determines that a problem has occurred in growth of the fruit of the agricultural crop when the resonance frequency of the vibration of the agricultural crop does not shift to a low frequency side by a predetermined value or more.
Affeldt teaches measuring the ripeness and the texture of a fruit, the method comprising a step for applying a vibration having sequentially hanging frequencies to a fruit to be measured [Abstract].  Affeldt further teaches the computing device (Fig. 2:  CPU 16) compares the resonance frequency of the vibration of the agricultural crop (Fig. 6: compare traces 115) identified from the vibration information obtained in a previous measurement (Fig. 6: trace 115) with the resonance frequency of the vibration of the agricultural crop (Fig. 6: compare traces 110) identified from the vibration information obtained in a current measurement (Fig. 6: compare traces 110) and determines that a problem has occurred in growth of the fruit [Col. 9 lines 30-45:  a harder, less mature apple with resonant peaks 111, 112 and 113 identified. Trace 110 also exhibits little attenuation at peak 113, indicative of an undamaged sample. Then trace 115 shows a similar frequency history of the response of a of the agricultural crop (Fig. 2: apple 10) when the resonance frequency of the vibration of the agricultural crop (Fig. 2: apple 10) does not shift to a low frequency side (Fig. 1: steps 141-143) by a predetermined value or more [Col. 9 lines 32-47: Large attenuations occurring beyond the first resonance peak are indicative of a damaged or degraded specimen. Therefore, with the method of the present invention, some species of damaged samples can be identified] & [Col 1 lines 20-25:  It is also known that solid fruit transmits higher frequency vibrations with greater efficiency and that, for a given fruit sample, the natural or resonant frequency decreases as the fruit matures or begins to degrade].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Affeldt’s processing and comparison of shifts in frequency amplitudes to determine if a problem has occurred in the growth of the fruit to add to Jory’s frequency amplitude processing for determining a maturing of a fruit because early determination of crop problems increases the crop production by timely  intervention of crop problems [Affeldt Col. 2 lines 1-15].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20200292514  
Azuma; Tan et al.
Ultrasonic monitoring of ripening fruit date not good
US 20070079644  
Clark; Brian W.
Melon ripening detector ultrasonic and not monitored on the stem

Stubbs; Mark Adrian et al.
Tagging an inventory of fruit harvesting
CN 107634676  
XUEFENG HE et al.
analyzing the structure influence of its dynamic response to develop high performance 
WO 2012067485  
BHUYAN MOHAMMAD SHAHARIA et al.
Monitoring of fruit directly on the ripening fruit.
JP 2003509023
ジョンソン，ペーター，シー．
selection of genotypes of plant cultivars that result in selected plant products having desirable process characteristics
CN 113711773
HIDEKAZU, ARAKI et al.
Harvesting method for inhibiting the generation of damage and stably harvesting the object. harvesting method using the harvesting device with pulling mechanism 
RU 2636955 
KREJN Marsellinus Petrus Karolus Mikhael et al.
the first plant part of an agriculture crop, the first plant part includes an edible plant part, and the agricultural crop, in addition to the first plant 
WO 2013181558  
MCPEEK K T
The system has a transport component to transport a data acquisition component to collect data on fruit trees or vines and a software component to analyze the data to generate analyzed data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856